DETAILED ACTION
1.	This communication is in response to the amendments filed on June 7, 2022 and June 29, 2022 Application No. 15/898,832 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	The amendments filed June 07, 2022 and June 29, 2022 have been considered. Claims 1, 4, 7, 9, 10, 11, 14, 17, and 20 have been amended. Claims 1-20 are pending and presented for examination. 

4.	Applicant’s arguments filed in regards to the 35 U.S.C. 102 rejection for Claims 1-3, 11-13, and 14-16 in Section II 35 U.S.C. 102 Anticipation on Pgs. 9-12 have been fully considered but they are not persuasive.
	First, regarding Claim 1, the Examiner has now taken into consideration the clarifying amendments which recite “applying, by the computer responsive to the computer forecasting the trends in the propagation values, the predicted propagation values to the layer of nodes in the artificial neural network, wherein the predicted propagation values that are applied to the layer of nodes in the artificial neural network are generated per the forecasting the trends in the propagation values”, and the updated mapping can be found in the subsequent 35 U.S.C. 102 section below. To summarize, the applying step which depends on the preceding forecasting step, can be found in the Roychowdhury reference of record Par. [0056-0058] which details the process for predicted propagation values being applied to the layer of nodes in the multi-task/artificial neural network. Further, the Figure 6 element 610 of the Roychowdhury reference describes the actual forecasting which predicts client responses, and accordingly, per the clarifying amendment, the applying step is mapped to the process for propagating predicted user responses/trends through the layers of nodes in the multi-task/artificial neural network. See 35 U.S.C. 102 section for full mapping of claim limitations necessitated by applicant amendments.
	Second, Applicant argues on Pg. 10 that the Examiner’s statement previously on Page 16 of the Non-Final Office action that “Roychowdhury in view of Khani teaches the computer-implemented method of Claim 1” contradicts the statement that Roychowdhury teaches Claim 1 per 35 U.S.C. 102. Examiner respectfully disagrees. Roychowdhury does indeed teach the computer-implemented method of Claim 1 as cited above and in the subsequent 35 U.S.C. 102 section below. Examiner has now corrected the phrasing that the Applicant pointed out in the subsequent 35 U.S.C. 103 section below, such that it is clear which references of record teach the according claim limitations.
	Third, Applicant argues on Pgs. 10-11 that the Roychowdhury reference of record does not teach all “running-based” aspects of Claim 3. Examiner respectfully disagrees. The retraining event that is cited in Par. [0068] of Roychowdhury describes current website analytic values (current content presentation), a set of website variables of interests (new client features of interest), a particular period of time (various events that trigger retraining at different times i.e. when a new feature is added), current website analytics values corresponding to the set of variables of interest (current content presentation that correlates to current client features), and identifying current website analytics corresponding to the set of website variables of interest at that particular period of time (identifying features that correlate to the current content presentation at a particular time and retraining occurring when new client features or targeted content are identified and added, such that a new content presentation or web page variation can be identified). Thus, the Roychowdhury retraining ‘trigger’ event does correspond to running the artificial neural network at different time periods to identify current website analytics values, corresponding to the set of website variables of interest at a particular period of time. 
	Fourth, Applicant argues on Pgs. 11-12 that the Roychowdhury reference of record does not teach all “measuring” aspects of Claim 3. Examiner respectfully disagrees. The Roychowdhury reference of record teaches measuring at each run of the artificial neural network the propagation values for weights, in which Par. [0061] an interconnection has a weight that can be tuned, adaptive, and capable of learning. Applicant argues that that there is no mention of “propagation values” for weights or a specific measuring step. However, there is also no standard definition of “propagation values” within the art and no expanded definition contained within the applicant’s specification, so using broadest reasonable interpretation, one of ordinary skill in the art may say that the “propagation values” here can be represented by the “interconnected nodes” which can propagate website analytics values (content presentations/webpage variations) per the Roychowdhury reference of record, as interconnected nodes propagate knowledge through the artificial neural network. Further, these interconnections have weights that are tuned and adaptive at each run of the artificial neural network – the training/learning process of the artificial neural network is manipulated and improved by measuring and adjusting weights, to produce results that are equivalent to the desired output. 
	Further, Applicant argues that the Roychowdhury reference of record does not teach measuring the propagation values for biases of the layer of nodes in the artificial neural network. Examiner respectfully disagrees. As cited in Par. [0009] of the Roychowdhury reference, it is highlighted that Roychowdhury’s prediction/machine learning model considers biases as compared to traditional approaches. Further, as stated in the remainder of Par. [0009], “As such, the system may insert the flu targeted content when actually the user has an infection and is looking for the infection medicine. This would result in a loss of user conversion” – therefore, targeted content/new client features (website variables of interest) are propagated by the network based on the current content presentation/webpage variation (current website analytics values). The propagation value biases are measurable, as the content presentation/webpage variations change accordingly dependent on the measurable variables at each run of the artificial neural network. 
	Further, Applicant argues that the Roychowdhury reference of record does not teach measuring the propagation values for activation functions of the layer of nodes in the artificial neural network. Examiner respectfully disagrees. As cited in Par. [0056], the activation process between interconnected nodes is described, in which a set of nodes activates other nodes propagating knowledge about the input until an output task is selected and activated. This citation clearly depicts the propagation of knowledge through the layer of nodes in the artificial neural network and how these values can be measured and changed to produce desired output during the training/retraining process of the network. 
	Moreover, the applicant argues that the Roychowdhury reference of record describes an incremental approach to training, and that there is no mention of the ‘current website analytic values’ or ‘activation functions of a layer of nodes’ to correspond to ‘current website analytics values. Examiner respectfully disagrees and points applicant to review the response to arguments for training/retraining introduced on Pgs. 3-4 of this Final office action and the response to the activation functions in the preceding paragraph. 
	Thus, the rejection is maintained and the same rationale may be applied to Claims 11-13 and Claims 14-16 as they recite substantially the same limitations as Claims 1-3.

5.	Applicant’s arguments filed in regards to the 35 U.S.C. 103 rejection for Claims 4-8 and 17-20 in Section III 35 U.S.C. 103 Obviousness on Pgs. 12-22 have been fully considered but they are not persuasive.
	First, Applicant argues the obviousness motivation to combine the Roychowdhury reference of record with the Khani reference of record on Pgs. 12-13 of the arguments. Examiner respectfully disagrees. While Roychowdhury teaches all of the limitations of Claim 1 as cited by the U.S.C. 102 rejection in the subsequent section below and discussed in the response to arguments above, Roychowdhury does not disclose capturing a screenshot of a webpage and utilizing it for feature detection. However, the Khani reference of record does indeed disclose capturing a screenshot of a webpage and utilizing it as input into a convolutional neural network for feature detection, feature representation, and improving website aesthetic evaluation. The instant application discloses modifying a website according to website variables of interest, and further, Claim 4 discloses capturing a screenshot of a webpage and recording user interactions with features of the webpage. Hence, directly capturing a screenshot of a webpage and also recording user interactions with features would more efficiently aid in feature extraction and generate more realistic training data for the neural network, such that forecasting/predicting of user behavior is greatly improved. Thus, the rejection is maintained.
	Second, per Claim 4, Applicant argues on Pg. 13 that Khani does not teach capturing a screenshot of a webpage. Examiner respectfully disagrees. The Khani reference of record describes on Pg. 50 of the reference that screenshots were captured from websites’ homepages – the dataset containing pre-existing screenshots were used for training and fine-tuning the network as cited in the conclusion on Pg.52, however, it is stated that “It can be fine-tuned on a websites’ screenshots dataset to achieve better feature extraction accuracy”, thus websites may be screenshotted accordingly and fed into the CNN for feature detection as taught by Khani.
	Third, per Claim 4, Applicant argues that Roychowdhury does not teach selecting a webpage “having a highest number of client device user visits” and Claims 4, 7, 9, 17, and 20 were accordingly amended to add “having a highest number of client device user visits”. Examiner originally cited Roychowdhury for selecting content based on the highest likelihood of user response – Examiner still holds this as valid, as highest likelihood of user response/interaction also includes user visits to the webpage. However, necessitated by the amendments filed, the Examiner has now added in the Krishnamoorthy reference (US PG-PUB 20150007065) and has cited Par. [0030] which determines user browsing behavior based on user attributes such as webpage visit frequency. The detailed claim mapping can be found in the subsequent U.S.C. 103 section below. 
	Fourth, per Claim 4, Applicant argues that Roychowdhury does not teach “capturing” a screenshot of a webpage having a highest number of client device user visits – however, with the clarification of the Roychowdhury and Khani references above and the addition of the Krishnamoorthy reference, the rejection is maintained. 
	Fifth, Applicant argues that in Claim 4 Roychowdhury does not teach “recording” interactions by a user with the features of the webpage. Examiner respectfully disagrees. The applicant’s specification does not narrow what “recording” is defined as, so the examiner has used broadest reasonable interpretation. Within Par. [0032] of the Roychowdhury reference, the content management system determines features specific to the user based on user interactions with the system. Thus, it is clear that user interactions with webpage features are detected/recorded by the computer/system. Further, per the clarifying amendment of the webpage “having the highest number of client device user visits”, the Krishnamoorthy reference has been introduced and according response to arguments are in the section above and detailed claim mapping in 35 U.S.C 103 section below. 
	Sixth, Applicant argues that the Khani reference is not a ‘printed publication’. Applicant also included a screenshot in the Appendix showing that they were unable to locate a copy of the document, and that the cited document is not adequately disseminated or publicly accessible. Examiner respectfully disagrees. A copy of the Khani reference of record was sent as a Non-Patent Literature document with the Non-Final Office Action on June 1, 2022. Further, the examiner has supplied a screenshot below in Figure 1 which depicts that the reference may be easily retrieved from multiple well-known websites (IEEE, ResearchGate, etc.) from a simple Google Search of the reference title. 


    PNG
    media_image1.png
    821
    1688
    media_image1.png
    Greyscale

Figure 1: Khani Reference Google Search
	
	Seventh, Applicant argues that with respect to Claim 5 and dependent Claims 6 and 7 that Roychowdhury in view of Khani does not teach the “combining-based” aspects. Examiner respectfully disagrees. Applicant argues that the citation of Par. [0005] which cites that a web page is combined with targeted content does not describe combining the screenshot of the webpage with the interactions by the user of the client device with features of the webpage to generate training data for the convolutional neural network. However, as responded above, the targeted content is determined based on user interaction – targeted content is specifically targeted towards the user based on their gauged interaction and behavior as already explained in the rejection of Claim 1. Thus, by combining the Khani reference which uses screenshots of webpages (See response to arguments above for full explanation) with the Roychowdhury reference that detects user interactions with features of the webpage, training data can be generated for a convolutional neural network as stated in the Khani reference. Further, different webpage variations/content presentations are generated by gauging user interaction with features in order to train the neural network. Lastly, the Applicant argues that the Khani reference does not disclose “generating” training data for the convolutional neural network and that it is unclear how the pre-determined datasets in Khani’s reference are formed. However, though a pre-determined dataset is utilized, it is still clear in the Khani reference on Pgs. 49-50 how the datasets are chosen based on website aesthetic and the methodology for training the network is detailed thoroughly. Repeated training of the neural network, also aids in generating new training data as attributes are manipulated and fine-tuned to match actual network output to desired output. Further, the rejection is maintained. 
	Eighth, Applicant argues that in Claims 6 and 7, Roychowdhury in view of Khani does not teach “recording, by the computer, backpropagation values corresponding to weights, biases, and activation functions during a fully connected stage of the convolutional neural network”. Examiner respectfully disagrees. Roychowdhury Par. [0063] states that “a backpropagation algorithm that uses gradient descent to minimize the cost function is used to train the multi-task neural network 300” and further Khani Pg. 50 describes the fully connected nature of the 	CNN and the feature extraction that occurs. Backpropagation is a process known in the art and can be defined by the citation by Roychowdhury above – thus, if backpropagation is being used to train the multi-task neural network, it is known that the network error would be propagated backwards from the output to the input layer. Hence, backpropagation values for the weights, biases, and activation functions would already be propagated through the layers of the neural network and hence recorded/measured for improvement and error reduction. Again, as stated in above in the prior response to arguments, the “recording” is not explicitly defined in the applicant’s specification, therefore broadest reasonable interpretation is used. Further, the rejection is maintained. 
	Ninth, Applicant argues that in Claims 6 and 7, Roychowdhury in view of Khani does not teach “trending, by the computer, differences in the backpropagation values. Examiner respectfully disagrees.  As cited by Khani Pg. 50, a CNN is used to represent the screenshot of a website page and based on the learned features, extracted features are dimensionally reduced to achieve better classification. Further, as cited above for backpropagation of values by Roychowdhury and Khani, differences in backpropagation values would be trended through the neural network such that error is reduced. Trending in this context is evaluated using broadest reasonable interpretation. Further, the rejection is maintained.
	Tenth, Applicant argues that in Claims 6 and 7, that Khani does not teach “forecasting, by the computer, value gradients in the backpropagation values corresponding to the weights, biases, and activation functions for different layers of time”. Examiner respectfully disagrees. On Pg. 50 of the Khani reference, feature dimension and feature representation are described, in which a Support Vector Machine and classifier are used. Considering the preceding “recording” step in which a description of backpropagation by Roychowdhury is recited, the backpropagation algorithm would use a gradient descent to minimize a cost function to train the neural network, hence value gradients in the backpropagation values would be forecasted in order to minimize error and provide an improved neural network model. Further, as described in preceding response to argument, the neural network can be trained/retrained at different times, according to different events (i.e. when new features are added, etc.). Further, the rejection is maintained. 
	Eleventh, Applicant argues that in Claims 6 and 7, that Khani does not teach “completing, by the computer, the training of the convolutional neural network based on the value gradients in the backpropagation values corresponding to the weights, biases, and activation functions for the different layers of time”. Examiner respectfully disagrees. The forecasting steps and description of the value gradients in the backpropagation values corresponding to the weights, biases, and activation functions for different layers of time is detailed in preceding response to arguments above. Further, Khani pg. 50 shows that the CNN architecture is trained – a pretrained CNN is depicted in Fig. 1, however, this also indicates that based on screenshots captured and datasets fed in, the model has completed training. Similarly, the Roychowdhury reference of record cures any other deficiencies in completing model training as well, since backpropagation is used to reduce error as described in Par. [0063] a cost function is used to find an optimal solution, such that training/retraining can be completed. Thus, the rejection is maintained.
	Twelfth, Applicant argues that in Claim 7, that Khani does not teach “forecasting, by the computer, future analytic values corresponding to the features of the webpage using the trained convolutional neural network”. Examiner respectfully disagrees. As cited by Khani Pg. 48, the convolutional neural network is used for feature extraction. The convolutional neural network in this context, gauges user interaction with webpage features, to forecast/predict website aesthetics more accurately and efficiently. Future analytic values would consist of user interaction, as the website aesthetics/features are manipulated and varied based on user interaction with webpage features. Thus, the rejection is maintained.
	Thirteenth, Applicant argues that in Claim 7, Roychowdhury does not teach “rearranging, by the computer, the features of the webpage based on the forecasted future analytic values”. Examiner respectfully disagrees. Roychowdhury Par. [0051] cites the insertion of advertisements and targeted content into a webpage to produce variations based on user features. Further, by tracking user features and according user response, webpage variations are presented accordingly. Forecasted future analytic values (content presentation/user interaction) is predicted by the multi-task neural network, and accordingly various webpage variations are presented to the user. This may consist of rearranged features on the webpage based on the prior user interaction and future predicted user interaction. Thus, the rejection is maintained. 
	Fourteenth, Applicant argues that in Claim 7, Roychowdhury does not teach “displaying, by the computer, the webpage with rearranged features on the website”. Examiner respectfully disagrees. Roychowdhury Par. [0051] states that webpage variations are presented, such that variation relates to the version of content displayed within the webpage where each variation includes a specific advertisement or format of targeted content is placed within a webpage. The same content is placed or formatted differently within the webpage – hence, displaying rearranged features on the website to enhance user experience. Thus, the rejection is maintained. 
	Fifteenth, Applicant argues that in Claim 8, Roychowdhury in view of Khani does not teach “inputting, by the computer, the screenshot of the webpage into a convolutional neural network trained on value gradients in backpropagation values corresponding to weights, biases, and activation functions of website features of interest over different layers of time”. Examiner respectfully disagrees. Khani Pgs. 48-49 describe using a convolutional neural network for feature representation of input screenshots of websites. As mentioned in prior response to arguments above, backpropagation values, value gradients, and different layers of time are all taught by Roychowdhury and Khani – refer to Pgs. 8-11 of the current Final Office Action for these details. As per the “inputting screenshot of the webpage into a convolutional neural network” limitation, this is taught by Khani Pgs. 48-49 mentioned prior, and the detailed mapping can be found in the subsequent 35 U.S.C. 103 section below. Thus, the rejection is maintained. 
	Sixteenth, Applicant argues that in Claim 8, Roychowdhury in view of Khani does not teach “selecting, by the computer, a particular layer of nodes corresponding to a specified future time period in the convolutional neural network based on processing the screenshot of the webpage. Examiner respectfully disagrees. As cited by Khani Pg. 51, output layers fully connected 6 and 7 (fc6 and fc7) are compared based on test error, therefore a particular layer of nodes is selected. In regards to the “specified future time period” limitation, broadest reasonable interpretation is used as “a particular layer of nodes corresponding to a specified future time period” was assumed by the examiner to mean future predicted features as propagated through the network were selected. Therefore, fully connected layers would contain the output correlating to the future/predicted output of features extracted. Thus, the rejection is maintained. 
	Seventeenth, Applicant argues that in Claim 8, Roychowdhury in view of Khani does not teach “identifying, by the computer, weights of the particular layer of nodes corresponding to the specified future time period”. Examiner respectfully disagrees. Khani Pg. 51 describes the fully connected layers 6 and 7 which are selected based on specified future time period (See preceding paragraph for detailed explanation). There is also mention of the Principal Component analysis, which would take into consideration the weights in fully connected layers 6 and 7 for feature dimension. Thus, the rejection is maintained.
	Thus, the rejection is maintained and the same rationale may be applied to Claims 17-20 as they recite substantially the same limitations as Claims 4-8.

6.	Applicant’s arguments filed in regards to the 35 U.S.C. 103 rejection for Claims 9 and 10 in Section IV 35 U.S.C. 103 Obviousness on Pgs. 22-24 have been fully considered but they are not persuasive.
	First, Applicant argues that the obviousness motivation to combine the Roychowdhury in view of Khani reference of record with the Yang reference of record on Pg. 22 of the arguments. Examiner respectfully disagrees. Roychowdhury teaches all of the limitations of Claim 1 as cited by the U.S.C. 102 rejection in the subsequent section below and discussed in the response to arguments above. Further, Roychowdhury in view of Khani (and newly introduced Krishnamoorthy) teaches all of the limitations of Claim 4 as cited by the U.S.C. 103 rejection in the subsequent section below and discussed in the response to arguments above. Roychowdhury as modified by Khani and Krishnamoorthy does not explicitly disclose the use of a residual neural network with computer vision to detect features in the screenshot of the webpage and detecting features in the screenshot of a webpage using the residual neural network. However, the Yang reference of record does indeed disclose the use of a residual neural network with computer vision to detect features in the screenshot of the webpage and detecting features in the screenshot of a webpage using the residual neural network. Hence, utilizing computer vision to interpret images eliminates the need to provide context to an image for feature detection. Further, the Yang reference of record is also related to machine learning and feature detection from images, similar to Roychowdhury, Khani, and Krishnamoorthy. Thus, the rejection is maintained.
	Second, Applicant argues that in Claim 9, the Khani reference does not teach “exporting, by the computer, the weights of the particular layer of nodes corresponding to the specified future time period”. Examiner respectfully disagrees. As cited in the prior response to arguments section above, Khani teaches the weights of a particular layer of nodes at a specified future time period, please see relevant section above for detailed explanation. As per the “exporting” limitation, Examiner has used broadest reasonable interpretation, as it is stated in the Khani reference that the features and output from fully connected layers 6 and 7 are extracted, thus, enabling the values to be used for further computation. Further, ‘exporting’ to a residual neural network is not a process that is specifically defined within the applicant’s specification. Thus, the rejection is maintained.
	Third, Applicant argues that the Khani reference is not a ‘printed publication’. Examiner respectfully disagrees and encourages Applicant to review the relevant response to this argument as it was applied to Claim 4 above. 
	Fourth, Applicant argues that in Claim 10, the Roychowdhury reference does not teach “inserting, by the computer, the set of images that relate to the detected features into the webpage to generate an enhanced webpage”. Examiner respectfully disagrees. Roychowdhury teaches in Par. [0039] that targeted content is inserted into a webpage for customized presentation. Therefore, sets of images may comprise the “targeted content” in this case as they relate to detected features, and thus they would be inserted into the webpage to enhance and provide a customized user experience. As per the limitation of “highest number of client device user visits”, Applicant is encouraged to review the relevant section above which mentions the introduction of the Krishnamoorthy reference necessitated by amendment. Thus, the rejection is maintained. 
	Thus, the rejection is maintained for Claims 9 and 10.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3, 11-13, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roychowdhury et al. (hereinafter Roychowdhury) (US PG-PUB 20170251081).
Regarding Claim 1, Roychowdhury teaches a computer-implemented method for modifying digital content based on predicted future user behavior (Roychowdhury, Abstract, "Techniques for predictively selecting a content presentation in a client-server computing environment are described. In an example, a content management system detects an interaction of a client with a server and accesses client features. Reponses of the client to potential content presentations are predicted based on a multi-task neural network", therefore a technique is disclosed for modifying content presentations/digital content based on prediction), the computer-implemented method comprising:
identifying, by a computer, trends in propagation values (Roychowdhury, Par. [0082], "At operation 604, the multi-task neural network is trained based on historical data. For example, the content management system tracks and records data associated with accesses and responses of clients to the web page variations.", thus, historical data is propagated through the multi-task neural network to trend responses to different web page variations) corresponding to a layer of nodes in an artificial neural network (Roychowdhury, Par. [0056], "Generally, the multi-task neural network 300 represents a network of interconnected nodes, such as an artificial neural network, where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained. Each node represents a piece of information. Knowledge can be exchanged between through node-to-node interconnections and node-to-task connections. Input to the multi-task neural network 300 activates a set of nodes. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore layers of nodes within an artificial neural network contains value/pieces of information for knowledge exchange) based on measuring the propagation values at each run of the artificial neural network (Roychowdhury, Par. [0082], "In addition, if a new web page variation or a new client feature is added, the content management system retrains existing knowledge of the multi-task neural network. In an example, the retraining is incremental. In this example, the content management system tracks and records data specific to the new web page variation or new client feature. That data is used in the retraining while the existing knowledge of the multi-task neural network is retained.", therefore, since retraining is incremental, the new data is used to retrain the artificial neural network but existing knowledge is still retained, allowing for changes in the value to be measured incrementally);
 forecasting, by the computer, the trends in the propagation values corresponding to the layer of nodes in the artificial neural network to generate predicted propagation values at a specified future point in time (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features);
applying, by the computer responsive to the computer forecasting the trends in the propagation values (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features), the predicted propagation values to the layer of nodes in the artificial neural network (Roychowdhury, Par. [0056], “Generally , the multi - task neural network 300 represents a network of interconnected nodes , such as an artificial neural network , where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained . Each node represents a piece of information. Knowledge can be exchanged between through node - to node interconnections and node - to - task connections. Input to the multi - task neural network 300 activates a set of nodes. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.”, thus, predicted values are propagated through the layer of nodes in the artificial neural network), wherein the predicted propagation values that are applied to the layer of nodes in the artificial neural network are generated per the forecasting the trends in the propagation values (Roychowdhury, Par. [0057-0058], “As illustrated , the multi - task neural network 300 includes a hierarchy of layers representing a hierarchy of nodes. At the lowest hierarchy level, an input layer 310 exists. The input layer 310 includes a set of nodes that are referred to herein as input nodes. Each of these input nodes is mapped to a particular client feature. At the highest hierarch level, an output layer 330 exists. The output layer 330 is mapped to tasks. Each of the tasks is mapped to a particular content presentation. Thus, the example neural network is referred to as a multi - task neural network. A task represents an action that can be initiated or performed with respect to the respective content presentation. For instance, the task includes selecting or deselecting the content presentation for presentation to a client. To illustrate, one task corresponds using a particular web page variation (e. g., inserting a particular advertisement in a web page). Another task corresponds to using a different web page variation (e. g., inserting a different advertisement in the web page). Yet another task corresponds to using a different presentation type (e. g., providing the particular advertisement in an email instead of insertion in the web page”, therefore, per the forecasting step in which user responses and trends are predicted, different content presentations and variations are selected and deselected as output when propagated through the network – this knowledge propagation by interconnected nodes is detailed further in subsequent Paragraphs [0059-0066]);
generating, by the computer, predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time based on running the artificial neural network with the predicted propagation values (Roychowdhury, Par. [0085], "At operation 612, a web page variation is selected based on the responses. For example, the content management system selects the web page variation out of the different web page variations for having the highest likelihood of user conversion or having an acceptable likelihood relative to a threshold. Additionally or alternatively, content management system identifies a task corresponding to the web page variation. That task is defined in an output layer of the multi-task neural network. The content management system performs that task.", therefore, the predicted webpage variation is selected based on the client-specific and user-specific features and responses (variables of interest) from a variety of different web page variations based on generated website analytic values for highest likelihood of user conversion or an acceptable likelihood relative to a threshold); and
modifying, by the computer, a website corresponding to the set of website variables of interest based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time (Roychowdhury, Par. [0086], "At operation 614, the web page variation is provided to the client for presentation in response to the request for the web page. In an example, the web page variation includes a targeted advertisement. The content management system inserts the targeted content in the web page by, for instance, adding a URL address of the targeted content to the HTML code of the web page. In another example, the web page variation includes a targeted placement of the advertisement. The content management system updates the HTML code of the web page to positing the advertisement according to the targeted placement.", thus, the web page variation, modified with a targeted advertisement or content including client-specific and user-specific features (variables of interest) based on the predicted response).

Regarding Claim 2, Roychowdhury teaches the computer-implemented method of claim 1 further comprising: displaying, by the computer, the modified website on requesting client devices (Roychowdhury, Par. [0039], "To illustrate, consider the following two examples described in connection with the clients 110A and 110N, respectively. In the first example, the content management system 140 inserts targeted content 152 in the content 122 resulting in a customized presentation 112. That customized presentation 112 is presented (e.g., displayed) at a user interface of the client 110A", therefore the customized presentation/web page variation is presented to the requesting client device).

Regarding Claim 3, Roychowdhury teaches the computer-implemented method of claim 1 further comprising: 
running, by the computer, at a plurality of different time periods, the artificial neural network to identify current website analytics values corresponding to the set of website variables of interest at that particular period of time (Roychowdhury, Par. [0068], "In an example of the retraining 430, the retraining 430 is triggered by various events. An example event includes the addition of a new content presentation, such as a new web page variation 420. This corresponds to adding a new task. Other trigger events are also possible. For instance, the addition of new client features (and, thus, the addition of new input nodes) can be a trigger event. Similarly, a selection of a new non-linear transformation f for a hidden layer (and, thus, a change to the hidden nodes) can also be a trigger event. In addition, there can be situations where an input node or a task is removed. This can be the case when, for example, a client feature is no longer tracked or a content presentation is no longer available. In such cases, the retraining 430 need not be performed.", the network is run and retrained at different points of time, in order to factor in current and new client features or targeted content); and
Docket No. P201706031US01Page 28 of 35measuring, by the computer, at each run of the artificial neural network, the propagation values for weights (Roychowdhury, Par. [0061], "The interconnection has a numeric weight that can be tuned (e.g., based on a training dataset), rendering the multi-task neural network 300 adaptive to inputs and capable of learning.", thus the weights of the values can be measured and tuned.), biases (Roychowdhury, Par. [0009], "However, when a user feature indicates that the user has fever, that feature does not properly bias the prediction in favor of one of the two targeted contents", therefore, it is highlighted that in previous prediction models within the art that biases were not taken into consideration, however biases are considered in the content presentation model of Roychowdhury and can be measured and tuned through the run of the artificial neural network), and activation functions of the layer of nodes in the artificial neural network (Roychowdhury, Par. [0056], "Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore the activation process can also be measured and tuned through the nodes of the artificial neural network) that correspond to the current website analytics values (Roychowdhury, Par. [0069], "In an example, the retraining 430 implements an incremental approach. In this approach, existing knowledge of the multi-task neural network is retained and transferred to the added task (e.g., the newly added task for using the new web page variation 420). Additional training data for the added task is collected. That training data is specific to the added task. For instance, user conversions in response of the new web page variation 420 are collected. That amount of training data is significantly smaller than the amount of training data needed for training the entire multi-task neural network. Thus, the retraining 430 becomes incremental. In this example, the existing knowledge is propagated to the new task through the hidden layer.", thus, through the retraining of the network, the values may be measured and tuned accordingly to account for incremental updates and additions to the current and new website analytic values).

Regarding Claim 11, Roychowdhury teaches a computer system (Roychowdhury, Fig. 9, label 900, Computing System) for modifying digital content based on predicted future user behavior (Roychowdhury, Abstract, "Techniques for predictively selecting a content presentation in a client-server computing environment are described. In an example, a content management system detects an interaction of a client with a server and accesses client features. Reponses of the client to potential content presentations are predicted based on a multi-task neural network", therefore a technique is disclosed for modifying content presentations/digital content based on prediction), the computer system comprising:
a bus system (Roychowdhury, Fig. 9, label 912, Interface bus; Par. [0099], "The interface bus 912 is configured to communicate, transmit, and transfer data, controls, and commands among the various components of the computing system 900", thus a bus system is present within the computing system);
a storage device connected to the bus system, wherein the storage device stores program instructions (Roychowdhury, Fig.9, label 906, Storage Device; Par. [0099], " The memory 904 and the storage device 906 include computer readable storage media, such as RAM, ROM, electrically erasable programmable read-only memory (EEPROM), hard-drives, CD-ROMs, optical storage devices, magnetic storage devices, electronic non-volatile computer storage, for example Flash® memory, and other tangible storage media. Any of such computer readable storage media can be configured to store instructions or program codes embodying aspects of the disclosure.", therefore a storage device connected to the bus system (shown in Fig. 9) is able to store program instructions); and
a processor connected to the bus system, wherein the processor executes the program instructions (Roychowdhury, Fig. 9, label 902, Processor; Par. [0100], "The processor 902 is configured to execute the stored instructions and includes, for example, a logical processing unit, a microprocessor, a digital signal processor, and other processors.", thus, a processor connected to the bus system (shown in Fig.9) is able to store program instructions) to:
identify trends in propagation values (Roychowdhury, Par. [0082], "At operation 604, the multi-task neural network is trained based on historical data. For example, the content management system tracks and records data associated with accesses and responses of clients to the web page variations.", thus, historical data is propagated through the multi-task neural network to trend responses to different web page variations) corresponding to a layer of nodes in an artificial neural network (Roychowdhury, Par. [0056], "Generally, the multi-task neural network 300 represents a network of interconnected nodes, such as an artificial neural network, where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained. Each node represents a piece of information. Knowledge can be exchanged between through node-to-node interconnections and node-to-task connections. Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore layers of nodes within an artificial neural network contains value/pieces of information for knowledge exchange) based on measuring the propagation values at each run of the artificial neural network (Roychowdhury, Par. [0082], "In addition, if a new web page variation or a new client feature is added, the content management system retrains existing knowledge of the multi-task neural network. In an example, the retraining is incremental. In this example, the content management system tracks and records data specific to the new web page variation or new client feature. That data is used in the retraining while the existing knowledge of the multi-task neural network is retained.", therefore, since retraining is incremental, the new data is used to retrain the artificial neural network but existing knowledge is still retained, allowing for changes in the value to be measured incrementally);
forecast the trends in the propagation values corresponding to the layer of nodes in the artificial neural network to generate predicted propagation values at a specified future point in time (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features);
apply, responsive to forecasting the trends in the propagation values (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features), the predicted propagation values to the layer of nodes in the artificial neural network (Roychowdhury, Par. [0056], “Generally , the multi - task neural network 300 represents a network of interconnected nodes , such as an artificial neural network , where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained . Each node represents a piece of information. Knowledge can be exchanged between through node - to node interconnections and node - to - task connections. Input to the multi - task neural network 300 activates a set of nodes. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.”, thus, predicted values are propagated through the layer of nodes in the artificial neural network), wherein the predicted propagation values that are applied to the layer of nodes in the artificial neural network are generated per the forecast the trends in the propagation values (Roychowdhury, Par. [0057-0058], “As illustrated , the multi - task neural network 300 includes a hierarchy of layers representing a hierarchy of nodes. At the lowest hierarchy level, an input layer 310 exists. The input layer 310 includes a set of nodes that are referred to herein as input nodes. Each of these input nodes is mapped to a particular client feature. At the highest hierarch level, an output layer 330 exists. The output layer 330 is mapped to tasks. Each of the tasks is mapped to a particular content presentation. Thus, the example neural network is referred to as a multi - task neural network. A task represents an action that can be initiated or performed with respect to the respective content presentation. For instance, the task includes selecting or deselecting the content presentation for presentation to a client. To illustrate, one task corresponds using a particular web page variation (e. g., inserting a particular advertisement in a web page). Another task corresponds to using a different web page variation (e. g., inserting a different advertisement in the web page). Yet another task corresponds to using a different presentation type (e. g., providing the particular advertisement in an email instead of insertion in the web page”, therefore, per the forecasting step in which user responses and trends are predicted, different content presentations and variations are selected and deselected as output when propagated through the network – this knowledge propagation by interconnected nodes is detailed further in subsequent Paragraphs [0059-0066]);
generate predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time based on running the artificial neural network with the predicted propagation values (Roychowdhury, Par. [0085], "At operation 612, a web page variation is selected based on the responses. For example, the content management system selects the web page variation out of the different web page variations for having the highest likelihood of user conversion or having an acceptable likelihood relative to a threshold. Additionally or alternatively, content management system identifies a task corresponding to the web page variation. That task is defined in an output layer of the multi-task neural network. The content management system performs that task.", therefore, the predicted webpage variation is selected based on the client-specific and user-specific features and responses (variables of interest) from a variety of different web page variations based on generated website analytic values for highest likelihood of user conversion or an acceptable likelihood relative to a threshold); and
modify a website corresponding to the set of website variables of interest based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time (Roychowdhury, Par. [0086], "At operation 614, the web page variation is provided to the client for presentation in response to the request for the web page. In an example, the web page variation includes a targeted advertisement. The content management system inserts the targeted content in the web page by, for instance, adding a URL address of the targeted content to the HTML code of the web page. In another example, the web page variation includes a targeted placement of the advertisement. The content management system updates the HTML code of the web page to positing the advertisement according to the targeted placement.", thus, the web page variation, modified with a targeted advertisement or content including client-specific and user-specific features (variables of interest) based on the predicted response).

Claim 12 recites substantially the same limitations as Claim 2 in the form of a computer system, therefore it is rejected under the same rationale.

Claim 13 recites substantially the same limitations as Claim 3 in the form of a computer system, therefore it is rejected under the same rationale.

Regarding Claim 14, Roychowdhury teaches a computer program product for modifying digital content based on predicted future user behavior (Roychowdhury, Abstract, "Techniques for predictively selecting a content presentation in a client-server computing environment are described. In an example, a content management system detects an interaction of a client with a server and accesses client features. Reponses of the client to potential content presentations are predicted based on a multi-task neural network", therefore a technique is disclosed for modifying content presentations/digital content based on prediction), the computer program product comprising
	a computer readable storage medium having program instructions embodied therewith,
the program instructions executable by a computer to cause the computer to perform a method comprising:
identifying, by the computer, trends in propagation values (Roychowdhury, Par. [0082], "At operation 604, the multi-task neural network is trained based on historical data. For example, the content management system tracks and records data associated with accesses and responses of clients to the web page variations.", thus, historical data is propagated through the multi-task neural network to trend responses to different web page variations) corresponding to a layer of nodes in an artificial neural network (Roychowdhury, Par. [0056], "Generally, the multi-task neural network 300 represents a network of interconnected nodes, such as an artificial neural network, where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained. Each node represents a piece of information. Knowledge can be exchanged between through node-to-node interconnections and node-to-task connections. Input to the multi-task neural network 300 activates a set of node. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.", therefore layers of nodes within an artificial neural network contains value/pieces of information for knowledge exchange) based on measuring the propagation values at each run of the artificial neural network (Roychowdhury, Par. [0082], "In addition, if a new web page variation or a new client feature is added, the content management system retrains existing knowledge of the multi-task neural network. In an example, the retraining is incremental. In this example, the content management system tracks and records data specific to the new web page variation or new client feature. That data is used in the retraining while the existing knowledge of the multi-task neural network is retained.", therefore, since retraining is incremental, the new data is used to retrain the artificial neural network but existing knowledge is still retained, allowing for changes in the value to be measured incrementally);
forecasting, by the computer, the trends in the propagation values corresponding to the layer of nodes in the artificial neural network to generate predicted propagation values at a specified future point in time (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features);
applying, by the computer responsive to the computer forecasting the trends in the propagation values (Roychowdhury, Par. [0084], "At operation 610, responses to the web page variations are predicted based on the multi-task neural network and features associated with the client. The responses include, for instance, whether a user conversion will likely occur in response to displaying a web page variation that includes a targeted advertisement and/or a targeted placement of an advertisement within the web page. In an example, the content management system inputs the user-specific and client-specific features to the content management system.", therefore the network is able to predict trends and responses to web page variations, in order to generate future variations dependent upon user-specific and client-specific features), the predicted propagation values to the layer of nodes in the artificial neural network (Roychowdhury, Par. [0056], “Generally , the multi - task neural network 300 represents a network of interconnected nodes , such as an artificial neural network , where knowledge about the nodes is shared across tasks and knowledge specific to each task is also retained . Each node represents a piece of information. Knowledge can be exchanged between through node - to node interconnections and node - to - task connections. Input to the multi - task neural network 300 activates a set of nodes. In turn, this set of node activates other nodes, thereby propagating knowledge about the input. This activation process is repeated across other nodes until an output task is selected and activated.”, thus, predicted values are propagated through the layer of nodes in the artificial neural network), wherein the predicted propagation values that are applied to the layer of nodes in the artificial neural network are generated per the forecasting the trends in the propagation values (Roychowdhury, Par. [0057-0058], “As illustrated , the multi - task neural network 300 includes a hierarchy of layers representing a hierarchy of nodes. At the lowest hierarchy level, an input layer 310 exists. The input layer 310 includes a set of nodes that are referred to herein as input nodes. Each of these input nodes is mapped to a particular client feature. At the highest hierarch level, an output layer 330 exists. The output layer 330 is mapped to tasks. Each of the tasks is mapped to a particular content presentation. Thus, the example neural network is referred to as a multi - task neural network. A task represents an action that can be initiated or performed with respect to the respective content presentation. For instance, the task includes selecting or deselecting the content presentation for presentation to a client. To illustrate, one task corresponds using a particular web page variation (e. g., inserting a particular advertisement in a web page). Another task corresponds to using a different web page variation (e. g., inserting a different advertisement in the web page). Yet another task corresponds to using a different presentation type (e. g., providing the particular advertisement in an email instead of insertion in the web page”, therefore, per the forecasting step in which user responses and trends are predicted, different content presentations and variations are selected and deselected as output when propagated through the network – this knowledge propagation by interconnected nodes is detailed further in subsequent Paragraphs [0059-0066]); 
generating, by the computer, predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time based on running the artificial neural network with the predicted propagation values (Roychowdhury, Par. [0085], "At operation 612, a web page variation is selected based on the responses. For example, the content management system selects the web page variation out of the different web page variations for having the highest likelihood of user conversion or having an acceptable likelihood relative to a threshold. Additionally or alternatively, content management system identifies a task corresponding to the web page variation. That task is defined in an output layer of the multi-task neural network. The content management system performs that task.", therefore, the predicted webpage variation is selected based on the client-specific and user-specific features and responses (variables of interest) from a variety of different web page variations based on generated website analytic values for highest likelihood of user conversion or an acceptable likelihood relative to a threshold); and
modifying, by the computer, a website corresponding to the set of website variables of interest based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time (Roychowdhury, Par. [0086], "At operation 614, the web page variation is provided to the client for presentation in response to the request for the web page. In an example, the web page variation includes a targeted advertisement. The content management system inserts the targeted content in the web page by, for instance, adding a URL address of the targeted content to the HTML code of the web page. In another example, the web page variation includes a targeted placement of the advertisement. The content management system updates the HTML code of the web page to positing the advertisement according to the targeted placement.", thus, the web page variation, modified with a targeted advertisement or content including client-specific and user-specific features (variables of interest) based on the predicted response).

Claim 15 recites substantially the same limitations as Claim 2 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 16 recites substantially the same limitations as Claim 3 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury et al. (hereinafter Roychowdhury) (US PG-PUB 20170251081), in view of Khani et al. (hereinafter Khani) (“A Novel Approach for Website Aesthetic Evaluation based on Convolutional Neural Networks”), and further in view of Krishnamoorthy et al. (hereinafter Krishnamoorthy) (US PG-PUB 20150007065).
Regarding Claim 4, Roychowdhury teaches the computer-implemented method of claim 1 further comprising: 
receiving, by the computer, a request to access the website that includes a set of webpages from a client device via a network (Roychowdhury, Fig.6, label 606, Detect a request of a client for the web page, therefore, the client device requests access to the web page, where a web site can consist of many web pages linked together);
Roychowdhury does not teach capturing, by the computer, a screenshot of the webpage.
Khani teaches capturing, by the computer, a screenshot of a webpage (Khani, Pg. 50, A. Websites screenshot dataset, “Dataset consist of 430 screenshots captured from websites’ homepages.”, thus, screenshots are captured of the webpage)
Roychowdhury in view of Khani does not teach the webpage having the highest number of client device user visits.
Krishnamoorthy teaches in the set of webpages having a highest number of client device user visits (Krishnamoorthy, Par. [0030], “In an embodiment, determination of the user browsing behavior corresponds to determining user behavioral attributes like an order of accessing web pages related to the web domain, an order of web pages followed to lead into a web page associated with payment for a product or a service, an average time spent on the web domain, a visit frequency corresponding to the web domain and an average time spent on the one or more web pages corresponding to the web domain.”, thus, visit frequency is a user behavioral attribute that is considered and the webpage having the highest number of visits would aid in determination of user browsing behavior).
recording, by the computer, interactions by a user of the client device with features of the webpage (Roychowdhury, Par. [0032], “Thereafter, a user operates a computing device to interact with a network resource and receive content. Upon detecting the interaction, the content management system determines features specific to the user and inputs these features to the multi-task neural network to predict user responses and select a task. Each task corresponds to one of the content presentations. The content management system selects and performs a task (e.g., selects and uses the corresponding content presentations) based on the predicted user responses.”, therefore user interactions and feature specific interactions are detected and captured) having the highest number of client device user visits (Krishnamoorthy, Par. [0030], “In an embodiment, determination of the user browsing behavior corresponds to determining user behavioral attributes like an order of accessing web pages related to the web domain, an order of web pages followed to lead into a web page associated with payment for a product or a service, an average time spent on the web domain, a visit frequency corresponding to the web domain and an average time spent on the one or more web pages corresponding to the web domain.”, thus, visit frequency is a user behavioral attribute that is considered and the webpage having the highest number of visits would aid in determination of user browsing behavior).

Roychowdhury teaches techniques utilizing a multi-task neural network to aid in predictively selecting a content presentation, based on detecting interaction of a client with a server, and accessing the clients features (Roychowdhury, Abstract). While Roychowdhury teaches the use of backpropagation within an artificial neural network to provide variations of a web page to a client, based on predicted content presentation responses, Roychowdhury does not explicitly disclose capturing a screenshot of a webpage and utilizing it as an input into a convolutional neural network for feature detection. However, Khani teaches using a website screenshot as input into a convolutional neural network for feature representation and website aesthetic evaluation (Khani, Pg. 50, A. Websites screenshot dataset, “Dataset consist of 430 screenshots captured from websites’ homepages.”, thus, screenshots are captured of the webpage). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with an artificial neural network that utilizes backpropagation and predictively selects content presentation based on client interaction and features disclosed by Roychowdhury to also include a convolutional neural network for feature representation, which takes website screenshot as input, as disclosed by Khani. One of ordinary skill in the art would have been motivated to make this modification to produce a system which can be more easily trained to overcome the challenge of deciding which features should be extracted from the client and/or website, and more efficiently selects features based on direct screenshot input (Khani, Pg. 48, Introduction, “One of the major challenge of the traditional website aesthetic evaluation systems, such as, [5]is deciding what features to be extracted from the website, to help the system in the evaluation process. In other word to evaluate the aesthetic of websites, some features are needed. These features should be able to represent the websites based on their aesthetic. This is a traditional problem in machine learning research. For solving such problem, a wide variety of algorithms, methods, and field of research have been introduced. One of the most promising introduced fields of research is deep learning. It is a new area of machine learning research that solves the problem of choosing best handcrafted features by learning the best features for representing the raw data. To alleviate the problem of choosing best features, we have used Convolutional Neural Networks (CNN), which are one of the best feature extraction methods in deep learning. Our system takes the website screenshot as input. Then represents it using a convolutional neural network.”)
Roychowdhury as modified by Khani teaches the limitations of Claim 4 as cited above. Roychowdhury as modified by Khani, does not explicitly disclose the webpage having the highest number of client device user visits. However, Krishnamoorthy teaches the webpage having the highest number of client device user visits (Krishnamoorthy, Par. [0030], “In an embodiment, determination of the user browsing behavior corresponds to determining user behavioral attributes like an order of accessing web pages related to the web domain, an order of web pages followed to lead into a web page associated with payment for a product or a service, an average time spent on the web domain, a visit frequency corresponding to the web domain and an average time spent on the one or more web pages corresponding to the web domain.”, thus, visit frequency is a user behavioral attribute that is considered and the webpage having the highest number of visits would aid in determination of user browsing behavior). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-task neural network utilizing backpropagation to predictively select content presentation based on client interaction/features, which are extracted from an inputted website screenshot into a convolutional neural network as disclosed by Roychowdhury in view of Khani with the webpage having the highest number of client device user visits as disclosed by Krishnamoorthy. One of ordinary skill in the art would have been motivated to make this modification to produce a system which is able to more accurately and efficiently predict future user browsing behavior based on recorded user activity (Krishnamoorthy, Par. [0005], “However, the use of multiple tabs within the same window has made it difficult for conventional mechanisms to determine user browsing behavior with desired degree of accuracy. For example, conventional mechanisms measure metrics like an order of accessing web pages (for example, without taking into account web pages which are revisited in the order), time spent on an open web page and the like, to determine user browsing behavior. However, in the case of tab based browsing, a user may open a web page in a tab and actually not spend time on that web page and/or switch back and forth between the tabs/web pages, thereby rendering determination of user browsing behavior to be complicated.”)

Regarding Claim 5, Roychowdhury in view of Khani further in view of Krishnamoorthy teaches the computer-implemented method of claim 4 further comprising: 
combining (Roychowdhury, Par. [0005], “A variation corresponds to a combination of the web page with one of the targeted contents”, thus the web page can be combined with the targeted contents identified by the interactions of the user with the client device), by the computer, the screenshot of the webpage (Khani, Pg. 50, A. Websites screenshot dataset, “Dataset consist of 430 screenshots captured from websites’ homepages.”, thus, screenshots are captured of the webpage) with the interactions by the user of the client device with the features of the webpage (Roychowdhury, Par. [0032], “Thereafter, a user operates a computing device to interact with a network resource and receive content. Upon detecting the interaction, the content management system determines features specific to the user and inputs these features to the multi-task neural network to predict user responses and select a task. Each task corresponds to one of the content presentations. The content management system selects and performs a task (e.g., selects and uses the corresponding content presentations) based on the predicted user responses.”, therefore user interactions and feature specific interactions are detected and captured) to generate training data for a convolutional neural network (Khani, Pg. 52, Conclusion, “Another work could be done in CNN fine-tuning. The CNN used in this work is pretrained on both Places dataset [22] and ILSVRC 2012 dataset [17], and fine-tuned on LaMem dataset [20]. It can be fine-tuned on a websites’ screenshots dataset to achieve better feature extraction accuracy. Another improvement can be done in classification step. By collecting a better dataset with more aesthetic variant websites, classification can have more classes for better evaluation, or it could be converted to regression for exact rating.”, therefore, training data can be generated by the website screenshot dataset, alongside the user interaction dataset for better feature extraction accuracy); and
training, by the computer, the convolutional neural network using the training data of combined webpage screenshot and user feature interaction data (Khani, Pg. 52, Conclusion, “We showed that a pretrained CNN feature extraction ability that has been trained on another dataset is comparable to the traditional handcraft feature extraction methods. Furthermore, CNNs have the options of fine-tuning that brings them the ability of learning better and better features to achieve the goal we have chosen for them. Another contribution of this work is considering the target users’ home country for evaluating the websites aesthetic especially for them. As future work, a better dataset could be collected with more samples with more variation in aesthetic rating of users”, therefore, a pretrained CNN was trained on another dataset and is capable of being trained by a better dataset with more variation (webpage screenshot combined with user feature interaction data), in order to extract a wider variety of features).

The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Regarding Claim 6, Roychowdhury in view of Khani further in view of Krishnamoorthy teaches the computer-implemented method of claim 5 further comprising: 
recording, by the computer, backpropagation values (Roychowdhury, Par. [0063], “A backpropagation algorithm that uses gradient descent to minimize the cost function is used to train the multi-task neural network 300”, therefore backpropagation may also be used in the convolutional neural network, as it is used in the multi-task network) corresponding to weights, biases, and activation functions (Khani, Pg. 50, Feature representation using CNN, “For extracting the features, we have used layers fc6 and fc7 of the CNN to evaluate them and choose the best one”, therefore, during the fully connected stages (fc6) and (fc7) the CNN is able to record and evaluate the feature values propagating through the network; Table 1, Pg. 51, depicts the recorded accuracy values for feature classification in fc6 and fc7) during a fully connected stage of the convolutional neural network (Khani, Pg. 50, Feature representation using CNN, “The CNN we used for feature extraction consists of five convolutional layers, three max pooling layers, and two full-connected layers (fc6 and fc7)”, thus, there are two fully connected layers of the convolutional neural network);
trending, by the computer, differences in the backpropagation values corresponding to the weights, biases, and activation functions over a period of time (Khani, Pg. 50, Methodology, “This motivates us to apply the CNNs for aesthetic evaluation problems. The basic idea is that, given a screenshot from the website page, which we want to evaluate, we use a CNN to represent it based on the CNN learned features, then we dimensionally reduce the extracted features to achieve better performance in classification, finally we classify websites using a support vector machine (SVM).”, therefore, extracted features are trended and dimensionally reduced based on differences, in order to achieve better performance);
forecasting, by the computer, value gradients in the backpropagation values corresponding to the weights, biases, and activation functions for different layers of time (Khani, Pg. 50, Feature representation using CNN, “Our feature dimension was 128 for each websites. After obtaining features for image we used Support Vector Machine [23], with Gaussian radial basis function kernel, as classifier for training and testing step. The classifier takes features vector of size 128 for each website as input and classify them into two categories: good or bad.”, thus, after obtaining the extracted features, the features are fed into a support vector machine for forecasting and classifying the values); and
completing, by the computer, the training of the convolutional neural network based on the value gradients in the backpropagation values corresponding to the weights, biases, and activation functions (Khani, Pg. 50, Fig. 1, depicts a flowchart showing the method of inputting a website screenshot into the CNN, feature representation being generated using the CNN, feature dimensionality reduction using the principal component analysis algorithm, and finally classification using the support vector machine; Fig. 1, Pg. 51, depict the architecture of a pretrained CNN; therefore, by completing the training of the CNN, we can see the resulting architecture which corresponds to the multiple functional layers in sequence which take website screenshot as input and generate different feature representations) for the different layers of time (Khani, Pg. 50, “For evaluating the collected websites’ aesthetic, they designed an online test that people around the world could rate complexity, colorfulness and visual appeal of webpages. Each webpages display 500ms for users so sites contents did not affected their impression. Data collected from volunteer between June 2012 and August 2013. Each participant rate 30 random websites two times to ensure that they rated the sites accurately”, therefore users interact with the websites/webpages multiple times, and the relevant dataset includes different time periods of user interaction).

The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Regarding Claim 7, Roychowdhury in view of Khani further in view of Krishnamoorthy teaches the computer-implemented method of claim 6 further comprising: 
forecasting, by the computer, future analytic values corresponding to the features of the webpage having the highest number of client device user visits (Krishnamoorthy, Par. [0030], “In an embodiment, determination of the user browsing behavior corresponds to determining user behavioral attributes like an order of accessing web pages related to the web domain, an order of web pages followed to lead into a web page associated with payment for a product or a service, an average time spent on the web domain, a visit frequency corresponding to the web domain and an average time spent on the one or more web pages corresponding to the web domain.”, thus, visit frequency is a user behavioral attribute that is considered and the webpage having the highest number of visits would aid in determination of user browsing behavior) using the trained convolutional neural network (Khani, Pg. 48, Introduction, “To alleviate the problem of choosing best features, we have used Convolutional Neural Networks (CNN), which are one of the best feature extraction methods in deep learning.”, therefore, the trained CNN is used to forecast which features are the best for extraction and which the user will interact with more);
rearranging, by the computer, the features of the webpage having the highest number of client device user visits (Krishnamoorthy, Par. [0030], “In an embodiment, determination of the user browsing behavior corresponds to determining user behavioral attributes like an order of accessing web pages related to the web domain, an order of web pages followed to lead into a web page associated with payment for a product or a service, an average time spent on the web domain, a visit frequency corresponding to the web domain and an average time spent on the one or more web pages corresponding to the web domain.”, thus, visit frequency is a user behavioral attribute that is considered and the webpage having the highest number of visits would aid in determination of user browsing behavior) based on the forecasted future analytic values (Roychowdhury, Par. [0051], “To illustrate, consider an example of inserting advertisement in a banner space of a web page. In this example, ten advertisements (or some other number) are available. Hence, there are ten web page variations, where each variation corresponds to a combination of the web page and one of the advertisements. In also this example, twenty user features (or some other number) are available. Examples of such user features include age, occupation, location, internet protocol (IP) address, and other user-related features. The ten web page variations are mapped to ten tasks of a multi-task neural network. Each task corresponds to using or not using the corresponding web page variation. Likewise, the twenty user features are mapped to twenty input nodes of the multi-task neural network. Over a period of time, access of users to the web page is tracked. For each user, the tracking includes recording the respective user features, the presented web page variation, and the resulting user response (e.g., user conversion or no user conversion).”, therefore webpage variations are presented by rearrangement of features based on forecasted values, that are tracked and generated by the neural network); and
displaying, by the computer, the webpage with rearranged features on the website to enhance user experience (Roychowdhury, Par. [0051], “The web page variation represents a variation to a web page. Different variations are possible. One example variation relates to the version of content displayed within the web page. For instance, each variation includes a specific advertisement inserted in an advertisement space of the web page. Another example variation relates to the placement or format of content within the web page. For instance, each variation includes a different placement or format of the same content within the web page.”, thus, variations and rearrangement of features are displayed on the webpage).
	
The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Regarding Claim 8, Roychowdhury in view of Khani further in view of Krishnamoorthy teaches the computer-implemented method of claim 4 further comprising: 
inputting, by the computer, the screenshot of the webpage into a convolutional neural network trained on value gradients in backpropagation values corresponding to weights, biases, and activation functions (Khani, Pg. 48, Introduction, “Our system takes the website screenshot as input. Then represents it using a convolutional neural network.”, therefore the website screenshot is fed as input into the pretrained CNN) of website features of interest over different layers of time (Khani, Pg. 49, “Applying deep learning and convolutional neural networks for feature representation of input screenshots of websites. Our main difference with pictorial aesthetic evaluation systems, such as, [6] is that we are evaluating a website aesthetic which composes of texts, images, ribbons, changing parts, etc. ,which each of them can have an enormous effect on user opinion about the whole website, while they are evaluating images of natural scenes, see sides, objects, animals, etc. which most of them doesn’t compose of different parts with different subjects, such as, texts, movies, .etc.”, therefore the aesthetic features of the website are gauged for user interest over time);
selecting, by the computer, a particular layer of nodes corresponding to a specified future time period in the convolutional neural network based on processing the screenshot of the webpage (Khani, Pg. 51, Feature representation using CNN, “We downsized each image to 227×227 and used all three categories together. To extracting best features from CNN, we compare output of layer fc6 and fc7 from pretrained CNN. For each of layer output we could extract 2048 feature per sample. Then we trained a SVM classifier for each. Based on result for all samples and all rates presented in Table I we choose feature extracted from fc7 because of lower test error.”, therefore the layers fc6 and fc7 (fully-connected layers of the CNN) are selected and the output is compared from the pretrained CNN to extract the best features, based on time period, user interaction, and aesthetic features processed by input of the webpage screenshot); and
identifying, by the computer, weights of the particular layer of nodes corresponding to the specified future time period (Khani, Pg. 51, Feature dimension reduction, “Features dimension from fc7 reduced by Principal Component Analyzing to 128 dimensions. We tested 16, 64, 128 and 256 features as Principal Component. Choosing lower Principal Components tend to under fitting and large train error and choosing large Principal Components tend to over fitting (small train error but large test error). Based on our experiments and analyses best-reduced size is 128.”, thus, the values and according weights from the layer of nodes in fc6 and fc7 (fully connected layers of the CNN) are identified and fed into the Principal Components algorithm to analyze feature dimension and reduce features as needed).

The reasons of obviousness have been noted in the rejection of Claim 4 above and
applicable herein.

Claim 17 recites substantially the same limitations as Claim 4 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 18 recites substantially the same limitations as Claim 5 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 19 recites substantially the same limitations as Claim 6 in the form of a computer program product, therefore it is rejected under the same rationale.

Claim 20 recites substantially the same limitations as Claim 7 in the form of a computer program product, therefore it is rejected under the same rationale.

11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury et al. (hereinafter Roychowdhury) (US PG-PUB 20170251081), in view of Khani et al. (hereinafter Khani) (“A Novel Approach for Website Aesthetic Evaluation based on Convolutional Neural Networks”), further in view of Krishnamoorthy et al. (hereinafter Krishnamoorthy) (US PG-PUB 20150007065), and further in view of Yang et al. (hereinafter Yang) (US PG-PUB 20180107902).
Regarding Claim 9, Roychowdhury in view of Khani further in view of Krishnamoorthy teaches the computer-implemented method of claim 8 further comprising: 
exporting, by the computer, the weights of the particular layer of nodes corresponding to the specified future time period (Khani, Pg. 51, Feature representation using CNN, “To extracting best features from CNN, we compare output of layer fc6 and fc7 from pretrained CNN. For each of layer output we could extract 2048 feature per sample. Then we trained a SVM classifier for each.”, thus the outputs of the fc6 and fc7 fully-connected CNN layers, including the weights, can be used to train subsequent machine learning components or neural networks, such as the support vector machine) 
Roychowdhury in view of Khani further in view of Krishnamoorthy does not teach a residual neural network that utilizes computer vision to detect features in the screenshot of the webpage.
However, Yang teaches a residual neural network that utilizes computer vision to detect features in the screenshot of the webpage (Yang, Par. [0088], “Although described with respect to a deep residual network, it should be understood that the image interpretation component 620 may comprise any suitable image processing and analysis functionality to perform the functions of the image interpretation component 620 described herein. For example, the image interpretation component 620 may comprise a neural network, a partially connected neural network, a fully connected neural network, a convolutional neural network, a set of machine learning components, a set of image recognition components, a set of pattern recognition components, a set of computer vision components, or any other suitable instructions, modules, components, or processes capable of performing one or more of the functions of the image interpretation component 620 described herein.”, therefore a residual neural network with computer vision functionality is used for image processing and interpretation of features); and
Roychowdhury in view of Khani further in view of Krishnamoorthy does not teach detecting, by the computer, the features in the screenshot of the webpage using the residual neural network.
Yang teaches detecting, by the computer, the features in the screenshot of the webpage (Yang, Par. [0089], “In some instances, the image interpretation component 620 determines the category set for the object of interest, or portion thereof, using one or more image recognition processes. In some embodiments, the image recognition processes comprise pattern recognition, edge detection, outline recognition, text recognition, feature recognition or detection, feature extraction, Eigenvectors, facial recognition, machine learning based image recognition, neural network based image recognition, and other suitable operations configured to identify and characterize the object of interest within the at least one image.”, therefore feature detection and feature extraction can be performed by the image interpretation component, which comprises a residual neural network) using the residual neural network (Yang, Par. [0101], “As referenced above, the image interpretation component 620 may be a machine learning component. In some example embodiments, the image interpretation component 620 is a deep residual network (e.g., a type of neural network). In these embodiments, the image interpretation component 620 processes the at least one image using a set of neural network layers. The neural network layers may be generated using one or more network kernels. In some instances, the one or more network kernels comprise a convolution kernel, a pooling kernel, a merge kernel, a derivative kernel, any other suitable kernel, or combinations thereof.”, therefore, the residual neural network is capable of processing the inputted webpage screenshot to detect features).

Regarding Claim 9, Roychowdhury as modified by Khani and Krishnamoorthy teaches all of the limitations of Claim 4 as cited above. Roychowdhury as modified by Khani and Krishnamoorthy, does not explicitly disclose a residual neural network that utilizes computer vision to detect features in the screenshot of the webpage and detecting, by the computer, the features in the screenshot of the webpage using the residual neural network. However, Yang teaches a residual neural network that utilizes computer vision to detect features in the screenshot of the webpage (Yang, Par. [0088], “Although described with respect to a deep residual network, it should be understood that the image interpretation component 620 may comprise any suitable image processing and analysis functionality to perform the functions of the image interpretation component 620 described herein. For example, the image interpretation component 620 may comprise a neural network, a partially connected neural network, a fully connected neural network, a convolutional neural network, a set of machine learning components, a set of image recognition components, a set of pattern recognition components, a set of computer vision components, or any other suitable instructions, modules, components, or processes capable of performing one or more of the functions of the image interpretation component 620 described herein.”, therefore a residual neural network with computer vision functionality is used for image processing and interpretation of features) and detecting, by the computer, the features in the screenshot of the webpage (Yang, Par. [0089], “In some instances, the image interpretation component 620 determines the category set for the object of interest, or portion thereof, using one or more image recognition processes. In some embodiments, the image recognition processes comprise pattern recognition, edge detection, outline recognition, text recognition, feature recognition or detection, feature extraction, Eigenvectors, facial recognition, machine learning based image recognition, neural network based image recognition, and other suitable operations configured to identify and characterize the object of interest within the at least one image.”, therefore feature detection and feature extraction can be performed by the image interpretation component, which comprises a residual neural network) using the residual neural network (Yang, Par. [0101], “As referenced above, the image interpretation component 620 may be a machine learning component. In some example embodiments, the image interpretation component 620 is a deep residual network (e.g., a type of neural network). In these embodiments, the image interpretation component 620 processes the at least one image using a set of neural network layers. The neural network layers may be generated using one or more network kernels. In some instances, the one or more network kernels comprise a convolution kernel, a pooling kernel, a merge kernel, a derivative kernel, any other suitable kernel, or combinations thereof.”, therefore, the residual neural network is capable of processing the inputted webpage screenshot to detect features). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-task neural network utilizing backpropagation to predictively select content presentation based on client interaction/features, which are extracted from an inputted website screenshot into a convolutional neural network as disclosed by Roychowdhury in view of Khani and Krishnamoorthy with the residual neural network used to identify sets of images relating to detected features as disclosed by Yang. One of ordinary skill in the art would have been motivated to make this modification to produce a system which directly utilizes computer vision to interpret images and eliminates the need to provide context and relevance to an image for feature detection (Yang, Par. [0002-0003], “Conventional image searches are time consuming because current search tools provide rigid and limited search user interfaces. Too much selection and too much time can be wasted browsing pages and pages of results. Trapped by the technical limitations of conventional tools, it may be difficult for a user to simply communicate what the user wants using a single image or a set of images, e.g., the user's intent. Current solutions are not designed for the scale of documents available for search and often use user provided terms in order to provide context and relevance to an image supplied for the search. Often irrelevant results are shown, while the best results may be buried among the noise created by thousands of search results”).

Regarding Claim 10, Roychowdhury in view of Khani further in view of Krishnamoorthy and further in view of Yang teaches the computer-implemented method of claim 9 further comprising: 
selecting, by the computer, a set of images that relate to the detected features in the screenshot of the webpage (Yang, Par. [0083], “FIG. 7 is a flowchart of operations of the computer vision component 208 in performing a method 700 of identifying a set of images based on image recognition, image signatures, and category prediction, according to some example embodiments”, thus, the residual neural network aided by computer vision component can select and identify a set of images based on feature detection/extraction of the inputted website screenshot (as shown in the input of Fig.7, label 710));
inserting, by the computer, the set of images that relate to the detected features into the webpage to generate an enhanced webpage (Roychowdhury, Par. [0039], “In the first example, the content management system 140 inserts targeted content 152 in the content 122 resulting in a customized presentation 112.”, therefore targeted content (sets of images relating to the detected features) is inserted into the webpage to generate a customized enhanced presentation); and
displaying, by the computer, the enhanced webpage with the inserted set of images on the website (Roychowdhury, Par. [0039], “That customized presentation 112 is presented (e.g., displayed) at a user interface of the client 110A.”, therefore the customized presentation of the enhanced webpage with targeted content inserted, is displayed at user interface of the client).

The reasons of obviousness have been noted in the rejection of Claim 9 above and
applicable herein.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bach et al. (US PG-PUB 20180018553) disclosed relevance score assignment of a set of items within an artificial neural network to aid in prediction.
Yaginuma et al. (US PG-PUB 20020049685) disclosed a prediction analysis apparatus including a prediction unit for predicting a result value for one or more attributes of unknown data.
Qian et al. (US PG-PUB 20190065956) disclosed techniques for improving the facilitation of artificial neural networks.
Joseph et al. (US Patent 10650432) disclosed neural network machine learning techniques to generate a prediction model.
Jordan et al. (US PG-PUB 20180025273) disclosed generating or optimizing a neural network for generating analytical or predictive output.
Li et al. (US Patent 8756184) disclosed methods, apparatus, and systems for predicting user attributes based on sample user behavior.
Jamali et al. (US PG-PUB 20190197398) disclosed techniques for learning and leveraging embeddings for response prediction.
Beran et al. (US PG-PUB 20190102684) disclosed a method of building an AI model to predict user behavior based on monitored behavior of a user. 

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123